Citation Nr: 0946408	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD.  

In February 2008, the Board remanded the claim for further 
evidentiary development.  The case has now been returned to 
the Board for appellate review.  


FINDING OF FACT

The Veteran has not been diagnosed with PTSD based on a 
verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a March 2005 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence relevant to the claim.  In a 
February 2008 letter, after the rating on appeal, he was 
advised of how disability ratings and effective dates are 
assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notice, the 
RO readjudicated the appeal in an October 2009 supplemental 
statement of the case.  Thus, the Board concludes that there 
is no prejudice to the Veteran due to any defect in the 
timing of the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service VA 
treatment records.  The Veteran was afforded two occasions to 
provide sufficient detail related to his claimed stressors so 
that an official attempt to verify those stressors could be 
made to the United States Army and Joint Services Records 
Research Center (JSRRC) (formerly known as the United States 
Armed Services Center for Unit Records Research (USASCURR)).  
However, he has not responded to those requests.  In this 
regard, the Board observes that the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  

Additionally, the Board notes that, although the Veteran was 
not afforded a VA examination to specifically ascertain 
whether he has PTSD as a result of his active military 
service, the Board finds that such examination is not 
necessary.  In the absence of a verified stressor or the 
concession of a stressor related to combat service, any 
opinion rendered on the matter would be insufficient to meet 
the requirements of 38 C.F.R. § 3.304(f).  Hence, there is no 
reasonable possibility that the findings from such 
examination would aid in substantiating the Veteran's claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis 
of PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Where, as here, the Veteran did not engage in combat with the 
enemy, his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's service treatment records do not show any 
treatment for PTSD.  In considering the record, the Board 
finds that the medical evidence also does not establish that 
the Veteran has been diagnosed with PTSD based on a verified 
stressor that occurred during his active military service.  
The service records do not show that the Veteran engaged in 
combat with the enemy during his tour of duty in the Republic 
of Vietnam and there is no credible evidence of an 
independently verifiable in-service stressor.  In fact, the 
JSRRC reported that the Veteran did not provide sufficient 
detail to allow for an adequate search with regard to his 
reported stressors, and he did not reply to requests for 
additional information that would assist with such a search.  
As outlined above, the Veteran's statements alone are 
insufficient to establish that he experienced a stressor, and 
that there must be some type of corroborating evidence in the 
record to support the conclusion that the stressor occurred.  
In the absence of a confirmed stressor, the Board concludes 
that service connection for PTSD may not be granted, even 
though the disability was diagnosed in 2005.  38 C.F.R. § 
3.303(f).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Consequently, the claim must be denied.  




ORDER

Service connection for PTSD is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


